DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Rejoin claims 21, and 23-26.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding an integrated circuit (IC) package, comprising: a first IC die comprising: a first semiconductor layer disposed between the first FS-BEOL metallization structure and the first BS-BEOL metallization structure; and a second IC die, comprising: a second FS-BEOL metallization structure adjacent to the first BS-BEOL metallization structure; and a second semiconductor layer disposed between the second FS-BEOL metallization structure and the second BS-BEOL metallization structure, in combination with other claimed features, as recited in independent claim 1.  Claims 2-17, and 27-30 are dependent upon independent claim 1, and are therefore allowed. 
Regarding claim 18, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method of fabricating an integrated circuit (IC) package, comprising: forming a first IC die, comprising: the first semiconductor layer is disposed between the first BS-BEOL metallization structure and the first FS-BEOL metallization structure; and forming a second IC die, comprising: the second semiconductor layer is disposed between the second BS-BEOL metallization structure and the second FS- BEOL metallization structure, in combination with other claimed features, as recited in independent claim 18.  Claims 19-26 are dependent upon independent claim 18, and are therefore allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			      
       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        September 2, 2022